Case 1:17-cv-01194-LPS Document 176 Filed 10/31/19 Page 1 of 2 PageID #: 4566



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

MICROCHIP TECHNOLOGY                              )
INCORPORATED,                                     )
                                                  )
               Plaintiff,                         ) C.A. No. 17-1194-LPS
                                                  )
        v.                                        )
                                                  )
APTIV SERVICES US, LLC,                           )
          Defendant.                              )

             [PROPOSED] STIPULATED REQUEST FOR JUDGMENT AND
                    ORDER DISMISSING COUNTERCLAIMS

       WHEREAS, as Plaintiff Microchip Technology Incorporated (“Microchip”) and

Defendant Aptiv Services, US, LLC (“Aptiv”) (together, the “Parties”), informed the Court via

stipulation on October 18, 2019 (D.I. 166), in light of the Court’s October 15, 2019 Order

denying Microchip’s motion for reconsideration, Microchip concedes that it cannot prove

infringement of any asserted claim of 7,478,191 (“the ’191 patent”) given the Court’s opinion

and orders finding “the claims do not cover simultaneous connectivity between any one

peripheral device and a plurality of hosts” (D.I. 113 at 10-12; D.I. 114 at 2; D.I. 164); and

       WHEREAS, the parties agree that judgment of non-infringement of the ‘191 patent is

warranted due to the Court’s holding that “the claims do not cover simultaneous connectivity

between any one peripheral device and a plurality of hosts”; and

       WHEREAS, the parties agree that Aptiv’s counterclaim of invalidity with regard to the

‘191 patent should be dismissed without prejudice if this Court enters this stipulation and

proposed order; and

       WHEREAS, the parties agree that nothing in this stipulation or proposed order should be

construed as a waiver of either party’s right to appeal, at the appropriate future juncture, any
Case 1:17-cv-01194-LPS Document 176 Filed 10/31/19 Page 2 of 2 PageID #: 4567



aspect of the Court’s claim construction opinion and order (D.I. 113, 114) or to affect the

schedule or proceedings with respect to the other two patents (U.S. Patent Nos. 7,523,243 and

7,627,708) asserted by Microchip against Aptiv in this case:

       NOW, THEREFORE, it is HEREBY ORDERED as follows:

       1.        Judgment in favor of Aptiv and against Microchip on Microchip’s claims for

       infringement of the ’191 patent and Aptiv’s counterclaim for non-infringement of the

       ’191 patent is granted, subject to either party’s right to appeal any aspect of the Court’s

       claim construction opinion and order (D.I. 113, 114).

       2.        Aptiv’s declaratory judgment counterclaim of invalidity of the ’191 Patent is

       dismissed without prejudice.

            /s/ Jeff Castellano                        /s/ Jonathan A. Choa
            John W. Shaw (No. 3362)                    Philip A. Rovner (No. 3215)
            Jeffrey T. Castellano (No. 4837)           Jonathan A. Choa (No. 5319)
            SHAW KELLER LLP                            POTTER ANDERSON & CORROON LLP
            I.M. Pei Building                          Hercules Plaza
            1105 North Market Street, 12th Floor       P.O. Box 951
            Wilmington, DE 19801                       Wilmington, DE 19899
            (302) 298-0700                             (302) 984-6000
            jshaw@shawkeller.com                       provner@potteranderson.com
            jcastellano@shawkeller.com                 jchoa@potteranderson.com
            Attorneys for Plaintiff                    Attorneys for Defendant

            Dated: October 31, 2019


IT IS SO ORDERED, this _____ day of ____________, 2019.



                                                                     ________________________
                                                                     United States District Judge




                                                   2
